                Case 2:20-cr-00150-KJM Document 9 Filed 08/27/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   AMY S. HITCHCOCK
 3 TANYA B. SYED
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-0150 KJM
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
13                           v.                           HEARING; FINDINGS AND ORDER
14   RONALD STEVEN SCHOENFELD,                            DATE: August 31, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                                BACKGROUND

18          On August 10, 2020, the parties entered into a plea agreement in the above-referenced matter and

19 the defendant agreed to waive indictment. On August 13, 2020, the government filed an Information in

20 the above-referenced matter. On August 21, 2020, the defendant waived indictment. On August 21,

21 2020, the parties filed a notice to set this matter for a change of plea on August 31, 2020.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when (1)

25 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

26 and (2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

27 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

28 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
                 Case 2:20-cr-00150-KJM Document 9 Filed 08/27/20 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 7 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 8 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 9 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

10 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

11 safely take place in person.

12          In order to authorize plea hearings by remote means, however, the CARES Act—as implemented

13 by General Order 620—also requires district courts in individual cases to “find, for specific reasons, that

14 felony pleas or sentencings in those cases cannot be further delayed without serious harm to the interests

15 of justice.” General Order 620 further requires that the defendant consent to remote proceedings.

16 Finally, the remote proceeding must be conducted by videoconference unless “videoconferencing is not

17 reasonably available.” In such cases, district courts may conduct hearings by teleconference.

18          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

19 General Order 620 have been satisfied in this case. They request that the Court enter an order making

20 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

21 further set forth below, the parties agree that:

22          1)      The plea hearing in this case cannot be further delayed without serious harm to the

23 interest of justice, given the public health restrictions on physical contact and court closures existing in

24 the Eastern District of California; and

25          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

26 by videoconference and counsel joins in that waiver.

27                                                 STIPULATION

28          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

       STIPULATION REGARDING HEARING                      2
                 Case 2:20-cr-00150-KJM Document 9 Filed 08/27/20 Page 3 of 5


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 3 to exist in California on March 4, 2020.

 4          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 5 National Emergency in response to the COVID-19 pandemic.

 6          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 7 other public health authorities have suggested the public avoid social gatherings in groups of more than

 8 10 people and practice physical distancing (within about six feet) between individuals to potentially

 9 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

10 and no vaccine currently exists.

11          4.      These social distancing guidelines – which are essential to combatting the virus – are

12 generally not compatible with holding in-person court hearings.

13          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

14 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

15 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

16 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

17 commence before May 1, 2020.

18          6.      On March 18, 2020, this Court issued General Order 612. The Order closed each of the

19 courthouses in the Eastern District of California to the public. It further authorized assigned district

20 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

21 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

22 by the pandemic.

23          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

24 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

25 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

26 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

27 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

28 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

       STIPULATION REGARDING HEARING                      3
                  Case 2:20-cr-00150-KJM Document 9 Filed 08/27/20 Page 4 of 5


 1 district judges; two of those positions are currently vacant and without nominations). The report further

 2 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 3 guidance regarding gatherings of individuals.

 4          8.       On April 17, 2020, this Court issued General Order 617, continuing court closures

 5 through June 1, 2020 and authorizing further continuances of hearings and exclusions under the Speedy

 6 Trial Act.

 7          9.       On May 13, 2020, this Court issued General Order 618, continuing court closures until

 8 further notice and authorizing further continuances of hearings and exclusions under the Speedy Trial

 9 Act.

10          10.      On June 29, 2020, this Court issued General Order 620, finding that felony pleas could

11 not be conducted in person without seriously jeopardizing public health and safety.

12          11.      Given these facts, it is essential that Judges in this District resolve as many matters as

13 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

14 hearings now, this District will be in a better position to work through the backlog of criminal and civil

15 matters once in-person hearings resume.

16          12.      The defendant has an interest in resolving his case by guilty plea and proceeding to

17 sentencing. The plea hearing in this case accordingly cannot be further delayed without serious harm to

18 the interests of justice. If the Court were to delay this hearing until it can be held in-person, it would

19 only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge in this

20 District, when normal operations resume.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

       STIPULATION REGARDING HEARING                       4
                 Case 2:20-cr-00150-KJM Document 9 Filed 08/27/20 Page 5 of 5


 1         13.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3         IT IS SO STIPULATED.

 4
     Dated: August 25, 2020                                   MCGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ TANYA B. SYED
 7                                                            TANYA B. SYED
                                                              Assistant United States Attorney
 8

 9
     Dated: August 25, 2020                                   /s/ CHRIS CANNON
10                                                            CHRIS CANNON
11                                                            Counsel for Defendant
                                                              RONALD STEVEN
12                                                            SCHOENFELD

13                                          FINDINGS AND ORDER

14         1.       The Court adopts the findings above.

15         2.       Further, the Court specifically finds that:

16                  a)     The plea hearing in this case cannot be further delayed without serious harm to

17         the interest of justice; and

18                  b)     The defendant has waived his physical presence at the hearing and consents to

19         remote hearing by videoconference.

20         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

21 of the CARES Act and General Order 620, the plea hearing in this case will be conducted by

22 videoconference.

23         IT IS SO FOUND AND ORDERED this 26th day of August, 2020.

24

25

26

27

28

      STIPULATION REGARDING HEARING                       5
